

Exhibit 10.7
JUNIOR MEZZANINE PROMISSORY NOTE
$33,830,752.00
New York, New York
March 6, 2017

FOR VALUE RECEIVED, 110 WILLIAM JUNIOR MEZZ III, LLC, a Delaware limited
liability company, as maker, having its principal place of business at 430 Park
Avenue, 12th Floor, New York, NY 10022 (together with its permitted successors
and assigns, collectively, “Borrower”), hereby unconditionally promises to pay
MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited liability
company, having an office at 1585 Broadway, New York, New York 10036 (together
with its successors and assigns and such other lenders as may be party to the
Loan Agreement (defined below) from time to time, “Lender” or “Lenders”), or at
such other place as the holder hereof may from time to time designate in
writing, the maximum principal sum of THIRTY-THREE MILLION EIGHT HUNDRED THIRTY
THOUSAND SEVEN HUNDRED FIFTY TWO AND NO/100 DOLLARS ($33,830,752.00), or so much
thereof as is advanced pursuant to that certain Junior Mezzanine Loan Agreement,
dated the date hereof, among Borrower, MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS
LLC, a New York limited liability company, having an office at 1585 Broadway,
New York, New York 10036, as administrative agent (including any of its
successors and assigns, “Agent”) and Lender (as the same may be amended,
modified, restated, replaced, supplemented or otherwise modified from time to
time, the “Loan Agreement”), in lawful money of the United States of America,
with interest thereon to be computed from the date of this Junior Mezzanine
Promissory Note (as the same may be amended, supplemented, restated, replaced or
otherwise modified from time to time, this “Note”) at the Interest Rate (as
defined in the Loan Agreement), and to be paid in accordance with the terms of
this Note and the Loan Agreement. All capitalized terms not defined herein shall
have the respective meanings set forth in the Loan Agreement.
ARTICLE 1: PAYMENT TERMS
Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note and all other amounts due under the Loan Agreement
and other Loan Documents from time to time outstanding without relief from
valuation and appraisement laws at the rates and at the times specified in the
Loan Agreement and the outstanding balance of the principal sum of this Note and
all accrued and unpaid interest thereon and all other amounts due under the Loan
Agreement and other Loan Documents shall be due and payable, in all events, on
the Maturity Date in accordance with the Loan Agreement.
ARTICLE 2: DEFAULT AND ACCELERATION
The Debt shall without notice become immediately due and payable at the option
of Lender, (a) if any payment required in this Note is not paid in accordance
with the terms of the Loan Agreement, or (b) on the happening and during the
continuance of any Event of Default.
ARTICLE 3: LOAN DOCUMENTS
This Note is secured by the Pledge Agreement and the other Loan Documents. All
of the terms, covenants and conditions contained in the Loan Agreement, the
Pledge Agreement and the other Loan Documents are hereby made part of this Note
to the same extent and with the same force as if they were fully set forth
herein. In the event of a conflict or inconsistency between the terms of this
Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.





--------------------------------------------------------------------------------





ARTICLE 4: SAVINGS CLAUSE
Notwithstanding anything to the contrary contained herein or in any other Loan
Documents, (a) all agreements and communications among Borrower, Agent and
Lender are hereby and shall automatically be limited so that, after taking into
account all amounts deemed interest, the interest contracted for, charged or
received by Lender shall never exceed the Maximum Legal Rate, (b) in calculating
whether any interest exceeds the Maximum Legal Rate, all such interest shall be
amortized, prorated, allocated and spread over the full amount and term of all
principal indebtedness of Borrower to Lender, and (c) if through any contingency
or event, Lender receives or is deemed to receive interest in excess of the
Maximum Legal Rate, any such excess shall be deemed to have been applied toward
payment of the principal (without payment of any prepayment penalty or premium)
of any and all then outstanding indebtedness of Borrower to Lender.
ARTICLE 5: NO ORAL CHANGE
This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Agent or any Lender, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.
ARTICLE 6: WAIVERS
Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby jointly and severally waive presentment and demand for
payment, notice of dishonor, notice of intention to accelerate, notice of
acceleration, protest and notice of protest and non-payment and all other
notices of any kind. No release of any security for the Debt or extension of
time for payment, of this Note or any installment hereof, and no alteration,
amendment or waiver of any provision of this Note, the Loan Agreement or the
other Loan Documents made by agreement between Agent, Lender or any other Person
shall release, modify, amend, waive, extend, change, discharge, terminate or
affect the liability of Borrower, and any other Person who may become liable for
the payment of all or any part of the Debt, under this Note, the Loan Agreement
or the other Loan Documents, in each case except to the extent that such
agreement made between Agent, Lender and Borrower, or any other person or party
who has become liable under the Loan Documents, as applicable, expressly states
otherwise. No notice to or demand on Borrower shall be deemed to be a waiver of
the obligation of Borrower or of the right of Agent or Lender to take further
action without further notice or demand as provided for in this Note, the Loan
Agreement or the other Loan Documents. If Borrower is a partnership or limited
liability company, the agreements herein contained shall remain in force and be
applicable, notwithstanding any changes in the individuals or entities
comprising the partnership or limited liability company, and the term
“Borrower,” as used herein, shall include any alternate or successor partnership
or limited liability company, but any predecessor partnership or limited
liability company shall not thereby be released from any liability. If Borrower
is a corporation, the agreements contained herein shall remain in full force and
be applicable notwithstanding any changes in the shareholders comprising, or the
officers and directors relating to, the corporation, and the term “Borrower” as
used herein, shall include any alternative or successor corporation, but any
predecessor corporation shall not be relieved of liability hereunder. Nothing in
the foregoing two sentences shall be construed as a consent to, or a waiver of,
any prohibition or restriction on transfers of interests in such partnership,
limited liability company or corporation, as applicable, which may be set forth
in the Loan Agreement, the Pledge Agreement or any other Loan Document.


2

--------------------------------------------------------------------------------





ARTICLE 7: TRANSFER
Upon the transfer of this Note by Lender in accordance with the terms of the
Loan Agreement, Lender may deliver all the collateral mortgaged, granted,
pledged or assigned pursuant to the Loan Documents, or any part thereof, to the
transferee who shall thereupon become vested with all the rights herein or under
Legal Requirements given to Lender with respect thereto, and Lender shall
thereafter forever be relieved and fully discharged from any liability or
responsibility in the matter; but Agent and Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred.
ARTICLE 8: EXCULPATION
The provisions of Section 3.1 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.
ARTICLE 9: GOVERNING LAW
THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY LENDER
AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE LOAN
DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE
THE PARTIES IRREVOCABLY AND UNCONDITIONALLY AGREE HAS A SUBSTANTIAL RELATIONSHIP
TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL
RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER
AND LENDER BY ACCEPTANCE OF THIS NOTE HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
NOTE, AND THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST BORROWER ARISING OUT OF OR RELATING
TO THIS NOTE MAY AT AGENT’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT
LOCATED IN NEW YORK, INCLUDING WITHOUT LIMITATION, ANY STATE OR FEDERAL COURT
LOCATED IN THE COUNTY OF NEW YORK AND BORROWER AND LENDER BY ACCEPTANCE OF THIS
NOTE WAIVE ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER
AND LENDER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:
SAVANNA
430 PARK AVENUE, 12th FLOOR
NEW YORK, NY 10022


3

--------------------------------------------------------------------------------





ATTENTION: GENERAL COUNSEL
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT
AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER IN
THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING INCLUDING WITHOUT
LIMITATION THOSE IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE
TO AGENT OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT
ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST BORROWER IN ANY JURISDICTION.
ARTICLE 10: NOTICES
All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.
ARTICLE 11: LIMITATION ON LIABILITY
Notwithstanding anything in this Note to the contrary, Agent and Lender shall
have no recourse against, nor shall there be any personal liability to, the
members of Borrower (other than Guarantor under the Guaranty, Environmental
Indemnity and any other Loan Document to which Guarantor is a party), or to the
shareholders, members, partners, beneficial interest holders or any other entity
or person in the ownership (direct or indirect) of Borrower or Guarantor with
respect to the obligations of Borrower under this Note. For purposes of
clarification, in no event shall the above language limit, reduce or otherwise
affect any of Borrower’s liability or obligations under the Loan Documents,
Guarantor’s liability and obligations under the Guaranty, Environmental
Indemnity and any other Loan Document to which Guarantor is a party, or Agent’s
or Lender’s rights to exercise any rights or remedies against any collateral
securing the Loan.
[THE REMAINDER OF THE PAGE IS INTENTIONALLY BLANK]






4

--------------------------------------------------------------------------------


    


IN WITNESS WHEREOF, Borrower has duly executed this Junior Mezzanine Promissory
Note as of the day and year first above written.


BORROWER:


110 WILLIAM JUNIOR MEZZ III, LLC,
a Delaware limited liability company




By: /s/ Christopher Schlank    
Name: Christopher Schlank
Title: Authorized Signatory










[THE REMAINDER OF THE PAGE IS INTENTIONALLY BLANK]



